Title: Nathan Rice to Abigail Adams, 27 July 1776
From: Rice, Nathan
To: Adams, Abigail


     
      Mrs. Adams
      Ticonderoga. July 27th. 1776
     
     When I reflect on that Tranquil State, and agreable Scituation which I was in, while I had the Honour of being one of your Family, and compare it with my present, the Contrast appears so great and my Scituation so widely different, that the Reflection of past Pleasure, raises Desires, unbecomeing the Character of a Soldier; especially one fighting for every thing dear and valuable. Were I to attempt a Description, or Relation, of the Scituation and Sufferings of this Northern Army, Time as well as Words would fail me. Many I trust have been the Reflections which have been cast at us since the Retreat from Quebec, with how much Justice the World must Judge when they know the Circumstances which you in New England did not, if I may judge from the public Prints, which were filld with the most pompous Accounts of Victories gained by our Army. The Enemy might, and would, had they not been Paltroons, have forced our Army to have raised the Seige of Quebec any Day, the whole of the Winter. After the Defeat on the 31st of Decembr. we could never muster 700 Men fit for Duty: at the Time of the Retreat we could muster scarsely 400, not two Days Provisions in the Stores, nor twenty Rounds of Amunition for our Cannon, which did not exceed Nine Peices, among Inhabitants who were ready to cut our Throats when Opportunity might offer, without Money that would pass. Add to this, the small Pox raging and Destroying, and no Medicines for the Sick. In this Scituation I found our Army, when I came to Canada. Our Regiment (by an Order from Genl. Arnold) were inoculated as were a number of others, at Montreal. In the mean Time Genl. Thomas died with it. Genl. Sullivan arriving and taking the Command, proceeded to Sorel, 45 Miles from Montreal, with some Troops he brought with him, which joind with some of ours already there made him near four thousand strong; about 2 thousand of them Commanded by Genl. Thomson went down to Three Rivers; to attack the Enemy, but by some bad Conduct proved unsuccessfull, himself being taken with some others by the Treachery of the Canadians. The Regulars soon proceeding up the River, and Genl. Sullivan knowing his weekness thought best to retreat, which he did at the Head of 6000 Men; 3000 and upwards of which were then unable to help themselves, and Nothing for Subsistance but Pork and Flower; very little of the latter. After distroying the Forts left behind; we retreated with all the publick stores, as far as Crown Point over Lake Champlain, 110 Miles: Upon a Council of Wars being holden after the Arrival of Genl. Gates, it was determined we should retreat to Ticonderoga, at the Head of the Lake; where we now are.—That we have been obliged to make this Retreat thro the Neglect of some Man; or Body of Men, is most certain. Whose it is, I shall not pretend to say. This I can say, that the Northern Army has been most scandalously neglected and abused. We have had an Army without Men, Commissarys without Provisions, Pay masters without Money, Conductors of Artilery and Quarter Masters without a Single Article in their Departments. Thus Madam the War in Canada has been carryed on: till we have lost 1400 Men or upwards. Indeed to say the truth such Conduct has made me sick of the Army. I hope however we shall be able to make a Stand where we now are. Our Army is upon the Recovery, trust we shall make a respectable Figure yet. Rejoice to hear of your peaceable State in the Massachusetts—hope you may enjoy it still. My Respects to Mr. Cranches Family, and Friends, Mr. Smiths in particular. Regards to the Gentlemen. Love to your little Folks.
     
       Wishing you all the Happiness possible in the Absence of Mr. Adams, I subscribe myself, with the greatest Respect your very humble Servant,
      N Rice
     
    